NO. 07-08-0460-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL C



DECEMBER 16, 2008



______________________________





JOSE MANUEL RAMOS, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE



_________________________________



FROM THE 64TH DISTRICT COURT OF HALE COUNTY;



NO. A17772-0809; HONORABLE ROBERT W. KINKAID, JR., JUDGE



_______________________________



Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

MEMORANDUM OPINION

Pursuant to a plea bargain, Appellant, Jose Manuel Ramos, pleaded guilty to, and was convicted of, aggravated assault with a deadly weapon.  Punishment was assessed at six years confinement.  Appellant filed a pro se notice of appeal challenging his conviction.  The 
Trial Court’s Certification of Defendant’s Right of Appeal 
reflects that Appellant’s case is a plea-bargain case from which he has no right of appeal.  By letter dated December 2, 2008, this Court notified Appellant that the certification indicated he had no right of appeal and invited him to either file an amended certification showing a right of appeal or demonstrate other grounds for continuing the appeal.  Appellant was also notified that failure to do so might result in dismissal of the appeal pursuant to Rule 25.2(d) of the Texas Rules of Appellate Procedure.  Appellant timely filed a pro se response entitled “Amended Certification Grounds for Appeal.”  

A review of Appellant’s response does not contradict the certification filed by the trial court.  Rather, Appellant presents “grounds” more akin to issues presented in a brief.  He does not, however, show cause for continuing his appeal.  Resultantly, the appeal is dismissed based on the certification signed by the trial court.

Accordingly, the appeal is dismissed.

Patrick A. Pirtle

      Justice







Do not publish.